Citation Nr: 0302161	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss.

[The issue of entitlement to service connection for right ear 
hearing loss based on a de novo review will be the subject of 
a later Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1987 to February 1994.  This matter comes before the 
Board on appeal from a July 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
a claim of service connection for left ear hearing loss.  The 
veteran testified at a personal hearing before a hearing 
officer at the RO in September 2000, and at a hearing before 
the undersigned at the RO in October 2002.

The veteran has also raised a claim of service connection for 
bilateral tinnitus.  This matter is referred to the RO for 
appropriate action.

[The Board is undertaking additional development on the issue 
of service connection for right ear hearing loss based on de 
novo review, pursuant to 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.]






FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied 
on the basis that the disability pre-existed, and was not 
aggravated in, service in a June 1994 rating; the veteran 
initiated, but did not perfect, an appeal of that decision. 

2.  Evidence submitted since the June 1994 rating decision 
was not previously of record, but does not bear directly and 
substantially on the matter of aggravation of a pre-existing 
left ear hearing loss disability during military service. 

3.  The June 1994 decision also denied service connection for 
a right ear hearing loss, finding that such disability was 
not shown.

4.  Evidence submitted since the June 1994 rating decision 
tends to show that the veteran has a right ear hearing loss 
disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1994 rating decision 
denying service connection for left ear hearing loss is not 
new and material, and the claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  Evidence submitted since the June 1994 rating decision 
denying service connection for right ear hearing loss is new 
and material, and the claim may be reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have now promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has reviewed 
this case under the VCAA.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The expanded VCAA notification duties are 
applicable to claims to reopen final decisions.  Quatruccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The appellant has been notified of the applicable laws and 
regulations.  The discussions at the Board hearing, in the 
rating decision, in the statement of the case, and in the 
supplemental statements of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  The appellant was specifically 
notified of the provisions of the VCAA and the relative 
responsibilities in obtaining evidence in March 2001 
correspondence.  Further, the March 2001 correspondence and 
subsequent discussion at an October 2002 Travel Board hearing 
notified him of specific evidence which was needed, and of 
his and VA's relative responsibilities in obtaining such.   
Quatruccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

At the time of the June 1994 rating decision, the record 
included service medical records, a March 1994 VA 
audiological evaluation, and an April 1994 VA examination 
report.  Service medical records revealed that the veteran 
had a slight left ear hearing loss at the time of his 
enlistment.  The March 1994 audiological evaluation also 
showed a left ear hearing loss.  Right ear hearing was within 
normal limits.

The June 1994 rating decision denied service connection based 
on a lack of evidence of permanent aggravation of left ear 
hearing loss during service, and the failure to show any 
current right ear hearing loss.  A September 1995 review 
decision continued to deny service connection on the same 
bases.

Since the June 1994 rating decision, the veteran has 
submitted VA and private treatment and evaluation records.

A February 1995 private audiogram chart was submitted without 
interpretation or conclusion.  It appears to show high 
frequency hearing loss.

A December 1997 VA audiological evaluation revealed left ear 
hearing loss.  The veteran reported noise exposure during 
service, but the examiner did not opine as to any 
relationship between in-service noise exposure and the 
hearing loss.  The veteran's charts were unavailable for 
comparison.  The examiner also noted slight, very high 
frequency sensorineural hearing loss in the right ear.

In March 1998, the veteran's sister reported that he often 
had difficulty hearing her call him; she had to yell to 
attract his attention.

Left ear hearing loss was also noted on private August and 
November 1999 audiograms, but neither study discussed the 
etiology of the loss.  The November 1999 audiogram noted that 
bilateral hearing aids were recommended.

VA treatment records from November 1999 to February 2001 
reveal that the veteran was fitted with hearing aids.  In 
March 2000, bilateral mild to moderate sensorineural hearing 
loss was diagnosed.  He again reported in-service noise 
exposure.

At a September 2000 hearing before a hearing officer at the 
RO, the veteran reported that prior to service, he had worked 
in a factory, where he wore hearing protection.  He reported 
no problems with his hearing before entering service.  In 
service, he worked on the flight deck around aircraft.  He 
wore hearing protection, but it did not help.  He wore 
hearing aids.

Private treatment records from September and October 2002 
reveal high frequency hearing loss of both ears.  The doctor 
noted no recent change in the veteran's hearing, as compared 
to a November 1999 audiogram.  The veteran described in-
service hearing loss, but did not report that he had a pre-
existing hearing loss.  The doctor did not have any past 
records to consult.  The diagnosis was cochlear hearing loss 
of unknown etiology.

At an October 2002 Travel Board hearing, the veteran stated 
that prior to service, he had no hearing problems.  He worked 
around loud aircraft in service.  The noise sometimes caused 
physical discomfort.

Analysis

Generally, a final RO decision may not be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
to reopen filed on or after August 29, 2001.  As the instant 
petition to reopen was filed prior to that date, it does not 
apply in the instant case.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Left ear hearing loss

While the appellant has submitted evidence which was not 
previously of record, it does not bear directly and 
substantially upon the question of whether there was 
aggravation of a pre-existing left ear hearing disability due 
to military service.  The new evidence notes that a left ear 
hearing loss exists, but no examiner opines that such loss 
was aggravated by (increased in severity during) active 
military service.  It is noteworthy that while no examiner 
was aware of a pre-existing left ear hearing loss and all 
were informed of in-service noise exposure, no examiner 
opined that the hearing loss was due to noise exposure in 
service.

Moreover, regulations provide that a pre-existing disability 
will be considered to have been aggravated where an increase 
in such disability is shown during service.  38 C.F.R. 
§ 3.306(a).  None of the newly submitted evidence tends to 
show that left ear hearing loss disability increased in 
severity during service.  The new evidence tends to show the 
current state of the left ear hearing loss. 

In summary, the newly submitted evidence does not address the 
basis for the prior denial of the claim, i.e., that it was 
not shown that preexisting disability increased in severity 
during service.  Therefore, while new, it is not material.

Right ear hearing loss

Although the RO determined in a July 1999 decision that new 
and material evidence had been submitted to reopen the claim 
of service connection for right ear hearing loss, the Board 
has a separate jurisdictional responsibility to consider that 
threshold issue.  Jackson v. Principi, 165 Fed. 3d 1366 
(2001).  Here, the Board agrees that the veteran has 
submitted evidence which was not previously of record and 
which bears substantially and directly on the issue of 
service connection, warranting reopening of the claim.  
38 U.S.C.A. § 7105, 38 C.F.R. § 3.156.

The June 1994 denial of service connection for right ear 
hearing loss was based on a finding that no such disability 
was demonstrated; right ear hearing was within normal limits.  
Since that denial, the veteran has submitted both VA and 
private treatment records which have noted a right ear 
hearing loss.  

Clearly, this new evidence bears directly and substantially 
on the question of service connection, and must be considered 
in order to fairly decide the merits of the claim.  Hence, it 
is new and material, and the claim must be reopened.

As was noted above, when a claim is reopened, VA's duty to 
assist under the VCAA is triggered.  Following development of 
the evidence under that duty, the Board will render a 
decision on the merits.


ORDER

The appeal to reopen a claim of service connection for a left 
ear hearing loss is denied. 

The appeal to reopen a claim of service connection for a 
right ear hearing loss is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

